Kirkpatrick, C. J., and Rossell, J.
Were of opinion, that the provision contained in that section, did not apply to suits instituted in this court; that the words at the close of the section, “ if he recover any sum whatever, the defendant shall be liable to pay costs,” should be construed that the defendant in such case, should be liable to pay costs, as in other [t] cases ; or, as if the prohibitory part of the section had not been passed, but was not intended to alter the law respecting costs in this court.
*154Pennington, J.
Inclined to a contrary opinion, from the genera], positive, and unqualified language of the act.
Costs refused.